         Case 2:13-cr-01462-MTL Document 346 Filed 12/07/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                       No. CR-13-01462-PHX-MTL
10                    Plaintiff,                         ORDER
11       v.
12       Grady Blackwell,
13                    Defendant.
14
15            Before the Court is Defendant Grady Blackwell’s Motion for Early Termination of
16   Supervised Release. (Docs. 340, 341.) The Government has filed a Response. (Doc. 343.)

17   For the following reasons, the motion is denied.1
18                                                 I.

19            On March 9, 2015, United States District Judge Neil V. Wake sentenced Defendant

20   to five years of imprisonment (with credit for time served) for his involvement in a cross-
21   country marihuana shipping case. (Doc. 268.) Defendant was also placed on four years of
22   supervised release. (Id.) According to the U.S. Bureau of Prison’s website, Defendant was

23   released on March 22, 2017. See Find an Inmate, Federal Bureau of Prisons,

24   https://www.bop.gov/inmateloc/ (last visited Dec. 7, 2020). (See also Doc. 338 ¶ 2.) By the

25   Court’s calculation, Defendant’s supervised release is set to expire in less than four months,

26   on March 22, 2021.
27
     1
      Neither party has requested oral argument. Both parties have submitted legal memoranda
28   and oral argument would not have aided the Court’s decisional process. See Partridge v.
     Reich, 141 F.3d 920, 926 (9th Cir. 1998).
         Case 2:13-cr-01462-MTL Document 346 Filed 12/07/20 Page 2 of 3



 1            Defendant filed the instant motion on October 26, 2020.2 (Docs. 340, 341.) The
 2   Government filed a response in opposition. (Doc. 343.) Defendant has not timely filed a
 3   reply.
 4                                                II.
 5            A district court has broad discretion to impose terms of supervised release. United
 6   States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014); 18 U.S.C. § 3583(e)(1). This includes
 7   the discretion to terminate such release after a defendant has served one year of supervised
 8   release. Id. In deciding whether to terminate supervision, the courts must review sentencing
 9   factors including:
10                  (1) the nature and circumstances of the offense and the history
11                  and characteristics of the defendant; (2) deterrence; (3)
                    protection of the public; (4) the need to provide the defendant
12                  with educational, vocational training, medical care or other
13                  rehabilitation; (5) the sentence and sentencing range
                    established for the category of defendant; (6) any pertinent
14                  policy statement by the Sentencing Commission; (7) the need
15                  to avoid unwarranted sentence disparities among defendants
                    with similar records who have been found guilty of similar
16                  conduct; and (8) the need to provide restitution to any victims
17                  of the offense. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B),
                    (a)(2)(C), (a)(2)(D), (a)(4), (a) (5), (a)(6), and (a)(7).
18
19   United States v. Smith, 219 Fed. Appx. 666, 667 n.3 (9th Cir. 2007). A district court need

20   “not give an elaborate explanation of its reasons for accepting or rejecting” a defendant’s

21   arguments with respect to supervised release, and it “need not tick off each of the [relevant]

22   § 3553(a) factors to show that it has considered them.” United States v. Emmett, 749 F.3d

23   817, 821–22 (9th Cir. 2014) (citation omitted).

24                                                III.

25            Defendant moves for the early termination of his supervised release. He offers

26   various arguments in support of his motion, including that he has been employed since his

27   release from custody, “has maintained a stable residence in a safe and low-crime

28   2
      Defendant also filed a motion for early termination of supervised release on September
     19, 2019 (Doc. 337), which the Court denied. (Doc. 339.)

                                                 -2-
         Case 2:13-cr-01462-MTL Document 346 Filed 12/07/20 Page 3 of 3



 1   environment for his family and himself,” has “remarkable ties with his family,” “timely
 2   pays his taxes,” and has successfully complied with the terms of his supervised release. 3
 3   (Doc. 340 at 1-2.) The Court agrees and acknowledges that these facts are commendable.
 4           Nonetheless, the Court is also mindful of the Government’s argument that due to an
 5   extensive criminal history of approximately 20 prior convictions, Defendant’s initial
 6   sentencing range was 188–235 months. Due to his advanced age and other factors, the
 7   Government and Defendant ultimately stipulated that his sentence would not exceed 60
 8   months (Doc. 189), which the Court accepted. (Doc. 268.) The Court agrees that, in light
 9   of the “benefits” that Defendant has already received in this case, as well as the limited
10   time remaining on supervised release, it is appropriate for Defendant to complete his full
11   term of supervised release. (Doc. 343 at 2.) Upon consideration of these facts, the relevant
12   sentencing factors, and the parties’ briefing, the Court will deny Defendant’s motion.
13                                                 IV.
14           Accordingly,
15           IT IS ORDERED denying Defendant’s Motion for Early Termination of
16   Supervised Release. (Docs. 340, 341.)
17           IT IS FURTHER ORDERED directing the U.S. Probation Office to send a copy
18   of this Order to Defendant’s last known mailing address.
19           Dated this 7th day of December, 2020.
20
21
22
23
24
25
26   3
      Defendant also asserts that he “has spoken with his Probation Officer, Ms. Richardson,
     and . . . she will not object if the Court deems the early termination of his supervised release
27   appropriate based on Movant’s post-release conduct.” (Doc. 340 at 2.) As the Government
     notes, this position is not otherwise reflected on the record in this case. (Doc. 343 at 2.)
28   Even if it were, for the reasons that follow, it would not affect the Court’s ruling on this
     matter.

                                                  -3-
